DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16-30 are pending in the instant application. Claims 1, 12 and 19 are amended. Claim 15 is canceled and claim 30 is added.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/27/2022 has been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 20180081483 A1) in view of Shah et al. (US 20190041903 A1, hereinafter Shah) in view of Pemberton-Pigott (US 20110291947 A1, hereinafter Pemberton-Pigott), further in view of Nagasaki et al. (US 20200301186 A1, hereinafter Nagasaki)

Regarding Claim 1, Camp teaches a trackpad (see Fig. 1, trackpad 102) comprising: 
a substrate (see Fig. 7, cover layer 711); 
a stiffener plate (see Figs. 6-7, support structure 600, para. [0063] and para. [0066]); 
a circuit board between the substrate and the stiffener plate (see Fig. 7, circuit board 702 between the cover layer 711 and the support structure 600), the circuit board comprising position detecting circuitry configured to detect a position of an object adjacent the substrate (see Fig. 7,circuit board 702, touch sensor 704 including conductive traces 714 and 716 and para. [0068]. The circuit board 702 can include a touch sensor 704, one or more force sensors 706, 708 and one or more haptic output devices 710, 712.  The touch sensor 704 is configured to detect one or more touches (and the locations of the touches) on an input surface or cover layer 711. the circuit board 702 includes a first set of conductive traces 714 arranged along a first dimension of the circuit board 702 (e.g., width) and a second set of conductive traces 716 arranged along a second dimension of the circuit board 702 (e.g., length).  Capacitive sensors are formed at the intersections 718 of the first and second sets of conductive traces 714, 716.  The capacitive sensors collectively form a touch sensor that detects one or more touch inputs on the input surface or cover layer 711), the circuit board including an inductive element (see Fig. 7, 706, and para. [0070]. The force sensors 706 are eddy current sensors and the force sensors 708 are optical sensors.  As discussed earlier, eddy current sensors operate with magnetic fields.  An alternating current passes through an inductor or conductive coil, which creates a first magnetic field.  A conductive surface or component within the magnetic field produces an opposite second magnetic field that superimposes with the first magnetic field); and 
force sensing circuitry configured to detect force applied to the substrate based on a change of inductance related to the inductive element (see para. [0070]-[0072]. The one or more force sensors 706, 708 can each be implemented with any suitable type of force sensor.  For example, in the illustrated embodiment, the force sensors 706, 708 are configured as displacement sensors. The force sensors 706 are eddy current sensors and the force sensors 708 are optical sensors. The displacement signals produced by the eddy current sensors and the optical sensors represent the distance between the circuit board 702 and the support structure 600.  The displacement signals are correlated to an amount of force that is applied to the input surface or cover layer 711 and causes the flexures 612 to be displaced the measured distance. A processing device can correlate the displacement signals into an amount of force applied to the cover layer (e.g., cover layer 108 in FIG. 1),
a housing enclosing the substrate, the stiffener plate, the circuit board, and the force sensing circuitry (see Fig. 1, housing 106 and Fig. 6, housing 606, para. [0029] and para. [0063]. The trackpad 102 is disposed in a recessed section 104 of the housing 106 of the electronic device 100. The trackpad 102 includes an interface module positioned below a cover layer 108. As will be described in more detail later, the interface module can include one or more touch sensors, one or more force sensors, and/or one or more haptic output devices. As depicted in Fig. 1 the components of the trackpad are enclosed by the housing 106); and 
a spring, the spring being configured to facilitate a change in distance between the housing and the stiffener plate based on the force applied to the substrate (see Figs. 6-7 and para. [0064]-[0065], para. [0070]-[0072]. In the illustrated embodiment, each suspension element 608 includes apertures or cutouts 610 that create a flexure 612.  Each flexure is a structure that is configured to elastically deform in response to an applied force.  For example, each flexure can be a flexible member, beam, armature or other similar element that is configured to flex or bend in response to the applied force).
Camp does not explicitly teach a grounding element that electrically connects the stiffener plate and the circuit board to each other and the housing enclosing the grounding element, the spring is a planar spring comprising a first end at the housing and a second end at the stiffeners plate; and the planar spring comprising a 180-degree turn between the first end and the second end.
However Shah teaches a grounding element that electrically connects the stiffener plate and the circuit board to each other (see Fig. 3, grounding tab 364 and para. [0037] The structural stiffener 304 and the attachment brackets 340, 342 are rigidly bonded to the PCB 318 with epoxy.  Each of the structural stiffener 304 and the attachment brackets 340, 342 may also be grounded to the PCB 318 via grounding tabs (e.g., grounding tab 364)) and the housing enclosing the grounding element (see Fig. 1 and para. [0015]-[0017]. The top chassis 114 is covered with a fabric covering 116 and attached to the bottom chassis 112 thereby enclosing and further securing the various components of the keyboard assembly 100 (e.g., the trackpad 102, the trackpad insertion stiffener 106, the battery shield 110, and the keyset 108) therein).
Camp and Shah are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp with Shah’s teachings of providing a grounding element, since it would have aided in shielding the electronic components therefore improving electrostatic discharge.
Camp and Shah do not explicitly teach the spring is a planar spring comprising a first end at the housing and a second end at the stiffeners plate; and the planar spring comprising a 180-degree turn between the first end and the second end.
However, Pemberton-Pigott teaches the spring is a planar spring comprising a first end at the housing and a second end at the stiffeners plate and facilitating a change in distance between the stiffener plate and the housing based on a force applied to the substrate (see Figs. 3-6, deflectors 34, touch sensitive display 118 (support), base 302 that is part of the housing 202, a distance D, para. [0024]-[0027] and para. The deflectors 304 are generally resilient rectangular strips in the form of flat springs that are contoured, for example, by bending, forming, and the like. Each deflector 304 comprises a first end 306 coupled to the base 302 and a second end 308 coupled to the touch-sensitive display 118. During use, one or more deflectors 304 move or flex from a first, relaxed position in FIG. 4 to a second, loaded position in FIG. 5).
Camp, Shah and Pemberton-Pigott are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah with Pemberton-Pigott’s teachings providing a spring facilitating a change in distance between the stiffener plate and the housing based on a force applied, since it would been obvious to try from different structure known in the art that will deform based on applied pressure, yielding predictable results.
Camp, Shah and Pemberton-Pigott do not explicitly teach the spring is a planar spring comprising a 180-degree turn between the first end and the second end.
However, Nagasaki teach the spring is a planar spring comprising a 180-degree turn between the first end and the second end (see Fig. 1, elastic support member 40, Fig. 4, para. [0030], para. [0037], para. [0040]-[0044]. As illustrated in the bottom view of FIG. 4, edges of the elastic support members 40 include strip-like portions 42a and 42b edge, which are bent into a U-shape and an S-shape in a plan view to constitute spring portions 44a and 44b, respectively. The spring portions 44a and 44b of the elastic support member 40 are deformed primarily by displacement of the display substrate 10 in its thickness direction (i.e., in the Z direction) and function as leaf springs (torsion bars) for elastically supporting the display substrate 10).
Camp, Shah, Pemberton-Pigott and Nagasaki are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah and Pemberton-Pigott with Nagasaki’s teachings providing a planar spring with 180-dregree turn, since it would have reduced adverse effects due to vibrations and thus improving reliability (Nagasaki para. [0044]). Moreover, it would have been obvious to try from a finite number of planar springs known in the art that would have yield the same predictable result of allowing of changing distance based on a pressure.

Regarding Claim 2, Camp, Shah, Pemberton-Pigott and Nagasaki teach the trackpad of claim 1.
Camp further teaches an actuator configured to generate haptic output (see Fig. 7, haptic output devices 710, 712, and para. [0074]. The haptic output devices 710 are piezoelectric transducers that include a piezoelectric material that converts an electrical signal into motion or vibrations.  The haptic output devices 712 can be inertia drive actuators).

Regarding Claim 6, Camp, Shah, Pemberton-Pigott and Nagasaki teach the trackpad of claim 1.
Camp further teaches wherein the inductive element comprises a coil (see para. [0070]. The force sensors 706 are eddy current sensors and the force sensors 708 are optical sensors.  As discussed earlier, eddy current sensors operate with magnetic fields.  An alternating current passes through an inductor or conductive coil, which creates a first magnetic field).

Regarding Claim 9, Camp, Shah, Pemberton-Pigott and Nagasaki teach the trackpad of claim 1.
Shah further teaches wherein the grounding element comprises multiple rectangular metal elements in contact with the stiffener plate and the circuit board ((see Fig. 3, grounding tab 364 and para. [0037] The structural stiffener 304 and the attachment brackets 340, 342 are rigidly bonded to the PCB 318 with epoxy.  Each of the structural stiffener 304 and the attachment brackets 340, 342 may also be grounded to the PCB 318 via grounding tabs (e.g., grounding tab 364)).
Camp, Shah, Pemberton-Pigott and Nagasaki are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott and Nagasaki with Shah’s teachings of providing a grounding element, since it would have aided in shielding the electronic components therefore improving electrostatic discharge.

Regarding Claim 10, Camp, Shah, Pemberton-Pigott and Nagasaki teach the trackpad of claim 1.
Camp further teaches the spring includes a bias portion configured to bear against the stiffener plate (see Figs. 6-7 and para. [0064]-[0065]. In the illustrated embodiment, each suspension element 608 includes apertures or cutouts 610 that create a flexure 612.  Each flexure is a structure that is configured to elastically deform in response to an applied force.  For example, each flexure can be a flexible member, beam, armature or other similar element that is configured to flex or bend in response to the applied force).
Pemberton-Pigott further teaches the spring is a planar spring (see Figs. 3-6, deflectors 34, para. [0025]. The deflectors 304 are generally resilient rectangular strips in the form of flat springs that are contoured, for example, by bending, forming, and the like).
Camp, Shah, Pemberton-Pigott and Nagasaki are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott and Nagasaki with Pemberton-Pigott’s teachings providing a planar spring, since it would been obvious to try from different springs know in the art that would have yield the same predictable result of moving based on applied force.

Regarding Claim 30, Camp teaches a trackpad (see Fig. 1, trackpad 102) comprising: 
a substrate (see Fig. 7, cover layer 711); 
a stiffener plate (see Figs. 6-7, support structure 600, para. [0063] and para. [0066]); 
a circuit board between the substrate and the stiffener plate (see Fig. 7, circuit board 702 between the cover layer 711 and the support structure 600), 
the circuit board comprising position detecting circuitry configured to detect a position of an object adjacent the substrate (see Fig. 7,circuit board 702, touch sensor 704 including conductive traces 714 and 716 and para. [0068]. Te circuit board 702 can include a touch sensor 704, one or more force sensors 706, 708 and one or more haptic output devices 710, 712.  The touch sensor 704 is configured to detect one or more touches (and the locations of the touches) on an input surface or cover layer 711. the circuit board 702 includes a first set of conductive traces 714 arranged along a first dimension of the circuit board 702 (e.g., width) and a second set of conductive traces 716 arranged along a second dimension of the circuit board 702 (e.g., length).  Capacitive sensors are formed at the intersections 718 of the first and second sets of conductive traces 714, 716.  The capacitive sensors collectively form a touch sensor that detects one or more touch inputs on the input surface or cover layer 711), the circuit board including an inductive element (see Fig. 7, 706, and para. [0070]. The force sensors 706 are eddy current sensors and the force sensors 708 are optical sensors.  As discussed earlier, eddy current sensors operate with magnetic fields.  An alternating current passes through an inductor or conductive coil, which creates a first magnetic field.  A conductive surface or component within the magnetic field produces an opposite second magnetic field that superimposes with the first magnetic field); 
force sensing circuitry configured to detect force applied to the substrate based on a change of inductance related to the inductive element (see para. [0070]-[0072]. The one or more force sensors 706, 708 can each be implemented with any suitable type of force sensor.  For example, in the illustrated embodiment, the force sensors 706, 708 are configured as displacement sensors. The force sensors 706 are eddy current sensors and the force sensors 708 are optical sensors. The displacement signals produced by the eddy current sensors and the optical sensors represent the distance between the circuit board 702 and the support structure 600.  The displacement signals are correlated to an amount of force that is applied to the input surface or cover layer 711 and causes the flexures 612 to be displaced the measured distance. A processing device can correlate the displacement signals into an amount of force applied to the cover layer (e.g., cover layer 108 in FIG. 1); 
a housing enclosing the substrate, the stiffener plate, the circuit board and the force sensing circuitry (see Fig. 1, housing 106 and Fig. 6, housing 606, para. [0029] and para. [0063]. The trackpad 102 is disposed in a recessed section 104 of the housing 106 of the electronic device 100. The trackpad 102 includes an interface module positioned below a cover layer 108. As will be described in more detail later, the interface module can include one or more touch sensors, one or more force sensors, and/or one or more haptic output devices. As depicted in Fig. 1 the components of the trackpad are enclosed by the housing 106); and 
a spring comprising the spring being configured to facilitate a change in distance between the housing and the stiffener plate based on the force applied to the substrate (see Figs. 6-7 and para. [0064]-[0065], para. [0070]-[0072]. In the illustrated embodiment, each suspension element 608 includes apertures or cutouts 610 that create a flexure 612.  Each flexure is a structure that is configured to elastically deform in response to an applied force.  For example, each flexure can be a flexible member, beam, armature or other similar element that is configured to flex or bend in response to the applied force).
Camp does not explicitly teach a grounding element that electrically connects the stiffener plate and the circuit board to each other, the housing enclosing the grounding element, the spring is a planar spring comprising a first end at the housing and a second end at the stiffeners plate; and the planar spring being S-shaped between the first end and the second end. 
However Shah teaches a grounding element that electrically connects the stiffener plate and the circuit board to each other (see Fig. 3, grounding tab 364 and para. [0037] The structural stiffener 304 and the attachment brackets 340, 342 are rigidly bonded to the PCB 318 with epoxy.  Each of the structural stiffener 304 and the attachment brackets 340, 342 may also be grounded to the PCB 318 via grounding tabs (e.g., grounding tab 364)) and the housing enclosing the grounding element (see Fig. 1 and para. [0015]-[0017]. The top chassis 114 is covered with a fabric covering 116 and attached to the bottom chassis 112 thereby enclosing and further securing the various components of the keyboard assembly 100 (e.g., the trackpad 102, the trackpad insertion stiffener 106, the battery shield 110, and the keyset 108) therein).
Camp and Shah are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp with Shah’s teachings of providing a grounding element, since it would have aided in shielding the electronic components therefore improving electrostatic discharge.
Camp and Shah do not explicitly teach the spring is a planar spring comprising a first end at the housing and a second end at the stiffeners plate and the planar spring being S-shaped between the first end and the second end.
However, Pemberton-Pigott teaches the spring is a planar spring comprising a first end at the housing and a second end at the stiffeners plate and facilitating a change in distance between the stiffener plate and the housing based on a force applied to the substrate (see Figs. 3-6, deflectors 34, touch sensitive display 118 (support), base 302 that is part of the housing 202, a distance D, para. [0024]-[0027] and para. The deflectors 304 are generally resilient rectangular strips in the form of flat springs that are contoured, for example, by bending, forming, and the like. Each deflector 304 comprises a first end 306 coupled to the base 302 and a second end 308 coupled to the touch-sensitive display 118. During use, one or more deflectors 304 move or flex from a first, relaxed position in FIG. 4 to a second, loaded position in FIG. 5).
Camp, Shah and Pemberton-Pigott are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah with Pemberton-Pigott’s teachings providing a spring facilitating a change in distance between the stiffener plate and the housing based on a force applied, since it would been obvious to try from different structure known in the art that will deform based on applied pressure, yielding predictable results.
Camp, Shah and Pemberton-Pigott do not explicitly teach the planar spring being S-shaped between the first end and the second end
However, Nagasaki teach the planar spring being S-shaped between the first end and the second end (see Fig. 1, elastic support member 40, Fig. 4, para. [0030], para. [0037], para. [0040]-[0044]. As illustrated in the bottom view of FIG. 4, edges of the elastic support members 40 include strip-like portions 42a and 42b edge, which are bent into a U-shape and an S-shape in a plan view to constitute spring portions 44a and 44b, respectively. The spring portions 44a and 44b of the elastic support member 40 are deformed primarily by displacement of the display substrate 10 in its thickness direction (i.e., in the Z direction) and function as leaf springs (torsion bars) for elastically supporting the display substrate 10).
Camp, Shah, Pemberton-Pigott and Nagasaki are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah and Pemberton-Pigott with Nagasaki’s teachings providing a planar spring with S-shape, since it would have reduced adverse effects due to vibrations and thus improving reliability (Nagasaki para. [0044]). Moreover, it would have been obvious to try from a finite number of planar springs known in the art that would have yield the same predictable result of allowing of changing distance based on a pressure.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Camp  (US 20180081483 A1) in view of Shah (US 20190041903 A1), in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1), further in view of Patel et al. (US 20160091972 A1, hereinafter Patel).

Regarding Claim 3, Camp, Shah, Pemberton-Pigott and Nagasaki teach the trackpad of claim 2.
Camp further teaches comprising a fastener that secures the circuit board (see para. [0067]. The circuit board 702 can attach to the support structure 600 using any suitable fasteners. Example fasteners include screws, solder, adhesive, and combinations thereof). 
Camp, Shah, Pemberton-Pigott and Nagasaki do not explicitly teach a fastener that secures the actuator to the circuit board.
However, Patel teaches a fastener that secures the actuator to the circuit board (see para. [0055]-[0056] Actuator 44 is securely mechanically attached to board 46 by a pair of screws 54. This secure mechanical interconnection between actuator 44 and board 46 results in vibrational, lateral, or other movement by actuator 44 being efficiently transferred to force assembly 42 and then to touch assembly 43 through actuator 44 and attraction plate 45 which is securely fastened to force assembly 42 by a pair of pins 55 shown in FIG. 10. This secure interconnection ensures that a user may benefit from more precise haptic feedback as described herein).
Camp, Shah, Pemberton-Pigott, Nagasaki and Patel are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott and Nagasaki with Patel’s teachings of providing a fastener that secures the actuator to the circuit board, since it would have provided a secure interconnection that would have ensured that a user benefit from more precise haptic feedback (Patel, para. [0056]).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Camp  (US 20180081483 A1) in view of Shah (US 20190041903 A1), in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1), in view of Patel (US 20160091972 A1), further in view of Lee et al. (US 20200167122 A1, hereinafter Lee).

Regarding Claim 4, Camp, Shah, Pemberton-Pigott, Nagasaki and Patel teach the trackpad of claim 3.
Camp, Shah, Pemberton-Pigott, Nagasaki and Patel do not explicitly teach further comprising a self-clinching nut mounted to the circuit board, wherein the fastener is couple to the self-clinching nut.
However, Lee teaches a self-clinching nut mounted to the circuit board, wherein the fastener is couple to the self-clinching nut (see para. [0111]-[0112] and para. [0120]. A screw 320 and a nut 330 may be provided in the extension part 612.  The sound generating device 200 may be coupled to a supporting member 300 by the screw 320 using the nut 330 fixed to the supporting member 300.  The nut 330 may be, for example, a self-clinching nut.  An example of the self-clinching nut may include PEM.RTM.  nut, and the present embodiment is not limited thereto). 
Camp, Shah, Pemberton-Pigott, Nagasaki, Patel and Lee are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott, Nagasaki and Patel with Lee’s teachings of providing self-clinching nut, since it would have been obvious to try from different fasteners known in the art that would have yield the same predictable result of connecting components.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Camp  (US 20180081483 A1), in view of Shah (US 20190041903 A1), in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1), further in view of Kreit et al. (US 20090160789 A1, hereinafter Kreit).

Regarding Claim 5, Camp, Shah, Pemberton-Pigott and Nagasaki teach the trackpad of claim 1.
Camp further teaches a cover layer (see Fig. 7, cover layer 711).
Camp, Shah, Pemberton-Pigott and Nagasaki, do not explicitly teach protective layer covering the inductive element.
However Kreit teaches a protective layer covering the inductive element (see para. [0033]. The inductor 4 is formed as a spiral track on the upper layer of a 2-layer printed circuit board (PCB) 5.  The PCB substrate 5 carries the inductor 4 tracks and acts as a mechanical barrier to prevent large, plastic deformation or damage.  This barrier may be strengthened by using thick, sturdy PCB 5, additional mechanical restraints or back filling with epoxy, expanded foam etc. Such constructions are advantageous in instances where the detector must withstand impact.  Shorting of the inductor tracks 4 caused by gross deformation of the target 3 can be prevented by a thin layer of insulation over the inductor 4).
Camp, Shah, Pemberton-Pigott, Nagasaki and Kreit are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah Pemberton-Pigott and Nagasaki, with Kreit’s teachings, since it would have been have provided constructions that are advantageous in instances where the detector must withstand impact in addition shorting of the inductor tracks caused by gross deformation of the target can be prevented by a thin layer of insulation over the inductor (Kreit, para. [0033]).

Regarding Claim 7, Camp, Shah, Pemberton-Pigott and Nagasaki teach the trackpad of claim 6.
Camp, Shah, Pemberton-Pigott and Nagasaki, do not explicitly teach wherein the coil comprises a planar spiral positioned flat against a main surface of the circuit board. 
However, Kreit teaches  wherein the coil comprises a planar spiral positioned flat against a main surface of the circuit board (see para. [0038]-[0039] and Fig. 4. Planar spiral wound inductors 4). 
Camp, Shah, Pemberton-Pigott, Nagasaki and Kreit are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott and Nagasaki with Kreit’s teachings, since it would have provided a simple, robust and inexpensive apparatus to detect deformation that is useful for user interfaces which often need robust panels for reliable operation in harsh environments, easy cleaning or good aesthetics, but also sensitive detection of user input (Kreit, para. [0008]).

Regarding Claim 8, Camp, Shah, Pemberton-Pigott, Nagasaki and Kreit teach the trackpad of claim 7.
Kreit further teaches wherein the planar spiral comprises a copper trace of the circuit board (see Fig. 4  and para. [0036], para. [0038]-[0039]. Etched copper disk).  
Camp, Shah, Pemberton-Pigott, Nagasaki and Kreit are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott, Nagasaki and Kreit with Kreit’s teachings of using copper trace in the planar spiral, since it would have been obvious to try from different material known in the art that would have yield the same predictable result of providing a planar inductor. Moreover it would have provided a simple, robust and inexpensive apparatus to detect deformation that is useful for user interfaces which often need robust panels for reliable operation in harsh environments, easy cleaning or good aesthetics, but also sensitive detection of user input (Kreit, para. [0008]).

Claims 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 20180081483 A1), in view of Shah (US 20190041903 A1), in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1),  further in view of Schediwy et al. (US 20140002113 A1, hereinafter Schediwy).

Regarding Claim 11, Camp, Shah, Pemberton-Pigott and Nagasaki teach the trackpad of claim 10.
Camp, Shah, Pemberton-Pigott and Nagasaki do not explicitly teach first and second fastening portions, wherein the bias portion is located between the first and second fastening portions.
However, Schediwy teaches first and second fastening portions, wherein the bias portion is located between the first and second fastening portions (see annotated Fig. 6 below and para. [0079])

    PNG
    media_image1.png
    458
    576
    media_image1.png
    Greyscale


Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott and Nagasaki with Schediwy’s teachings, since it would have provided an alternate form of securely coupling the spring elements while allowing desired force-displacement of the springs. 

Regarding Claim 14, Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy teach the trackpad of claim 11.
Schediwy further teaches wherein the bias portion is wider than connections between the bias portion and the first and second fastening portions, respectively (see annotated Fig. 6 below. As depicted in annotated figure 6 the bias portion of the spring element 614 is wider that the connection portions proximate the first and second attachment elements).

    PNG
    media_image2.png
    460
    583
    media_image2.png
    Greyscale

Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy with Schediwy’s spring configuration, since it would have provided a configuration with a desired force-displacement function and maximum displacement distance of the spring (Schediwy, para. [0079]).

Regarding Claim 16, Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy teach the trackpad of claim 11.
	Schediwy further teaches wherein each of the first and second fastening portions is aligned with a respective edge of the stiffening plate, the edges adjacent and perpendicular to each other (see annotated Fig. 6 above and para. [0079]. As depicted in annotated figure 6 the first and second attachment elements at located at edges that are adjacent and perpendicular to each other).
Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy with Schediwy’s teachings, since it would have provided an alternate form of securely coupling the spring elements while allowing desired force-displacement of the springs. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 20180081483 A1), in view of Shah (US 20190041903 A1), in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1), in view of Schediwy (US 20140002113 A1), further in view of Schooley et al. (US 20190324574 A1, hereinafter Schooley).

Regarding Claim 17, Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy teach the trackpad of claim 11.
Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy do not explicitly teach a further grounding element that electrically connects the stiffener plate and a housing to each other.
However, Schooley teaches a further grounding element that electrically connects the stiffener plate and a housing to each other (see para. [0039] and Fig. 3. The housing 26 includes a metal sidewall that is grounded in device 10.  Path(s) 56 and conductive contact structure 58 (e.g., an electrical terminal such as a metal contact pad or other contact) can be formed in cover 12 so that path 56 (and thereby material 46) is shorted to the metal sidewall of housing 26 when device 10 is received within cover 12 as shown in FIG. 3.  Grounding structures in cover 12 such as ground contact 60 (e.g., a pad, an elongated ring-shaped line or other elongated contact structures, etc.) may also be used to short (ohmically connect) conductive material 46 to a chassis ground formed from portions of a metal rear housing wall in housing 26 or other conductive structures in device 10).
Camp, Shah, Pemberton-Pigott, Nagasaki, Schediwy and Schooley are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy with Schooley’s teachings, since it would have further aided in reducing interference and thus improving the sensors functionality.

Regarding Claim 18, Camp, Shah, Pemberton-Pigott, Nagasaki, Schediwy and Schooley teaches the trackpad of claim 17.
Schooley further teaches the grounding element has elongated ring-shaped line or other elongated contact structures (see para. [0039]) 
Camp, Shah, Pemberton-Pigott, Nagasaki, Schediwy and Schooley are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Shah, Pemberton-Pigott, Nagasaki and Schediwy with Schooley’s teachings, since it would have further aided in reducing interference and thus improving the sensors functionality.
Camp, Shah, Pemberton-Pigott, Nagasaki, Schediwy and Schooley do not explicitly teach wherein the further grounding element has a spiral shape.
However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the shape of the grounding element disclosed by Schooley to include an spiral shape as been obvious to try from different shapes known in the art that would have yield the same predictable result of providing a contact to ground. Moreover, such a modification would have involved a mere change in the shape of a component and a change in shape is generally recognized as being within the level of ordinary skill in the art. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Camp et al. (US 20180081483 A1, hereinafter Camp) in view of in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1).

Regarding Claim 19, Camp teaches an electronic device (see Fig. 1, electronic device 100) comprising: 
a housing (see Fig. 1, housing 106 and Fig. 6, housing 606); 
a trackpad mounted to the housing (see Fig. 1 and para. [0029]. A trackpad 102 is disposed in a recessed section 104 of the housing 106 of the electronic device 100), the trackpad comprising: 
a substrate (see Fig. 7, cover layer 711); 
a stiffener plate (see Figs. 6-7, support structure 600, para. [0063] and para. [0066]); and 
a circuit board between the substrate and the stiffener plate (see Fig. 7, circuit board 702 between the cover layer 711 and the support structure 600), 
the circuit board comprising position detecting circuitry configured to detect a position of an object adjacent the substrate (see Fig. 7, circuit board 702, touch sensor 704 including conductive traces 714 and 716 and para. [0068]. The circuit board 702 can include a touch sensor 704, one or more force sensors 706, 708 and one or more haptic output devices 710, 712.  The touch sensor 704 is configured to detect one or more touches (and the locations of the touches) on an input surface or cover layer 711. the circuit board 702 includes a first set of conductive traces 714 arranged along a first dimension of the circuit board 702 (e.g., width) and a second set of conductive traces 716 arranged along a second dimension of the circuit board 702 (e.g., length).  Capacitive sensors are formed at the intersections 718 of the first and second sets of conductive traces 714, 716.  The capacitive sensors collectively form a touch sensor that detects one or more touch inputs on the input surface or cover layer 711), 
the circuit board including an inductive element (see Fig. 7, 706, and para. [0070]. The force sensors 706 are eddy current sensors and the force sensors 708 are optical sensors.  As discussed earlier, eddy current sensors operate with magnetic fields.  An alternating current passes through an inductor or conductive coil, which creates a first magnetic field.  A conductive surface or component within the magnetic field produces an opposite second magnetic field that superimposes with the first magnetic field); 
a spring between the stiffener plate and the housing, the spring facilitating a change in distance between the stiffener plate and the housing based on a force applied to the substrate (see Figs. 6-7 and para. [0064]-[0065], para. [0070]-[0072]. In the illustrated embodiment, each suspension element 608 includes apertures or cutouts 610 that create a flexure 612.  Each flexure is a structure that is configured to elastically deform in response to an applied force.  For example, each flexure can be a flexible member, beam, armature or other similar element that is configured to flex or bend in response to the applied force); and 
force sensing circuitry configured to detect the force using the inductive element (see para. [0070]-[0072]. The one or more force sensors 706, 708 can each be implemented with any suitable type of force sensor.  For example, in the illustrated embodiment, the force sensors 706, 708 are configured as displacement sensors. The force sensors 706 are eddy current sensors and the force sensors 708 are optical sensors. The displacement signals produced by the eddy current sensors and the optical sensors represent the distance between the circuit board 702 and the support structure 600.  The displacement signals are correlated to an amount of force that is applied to the input surface or cover layer 711 and causes the flexures 612 to be displaced the measured distance.  A processing device can correlate the displacement signals into an amount of force applied to the cover layer (e.g., cover layer 108 in FIG. 1).
Camp does not explicitly teach the spring is a planar spring comprising a first end at the housing and a second end at the stiffener plate, being S- shaped between the first end and the second end.
However, Pemberton-Pigott teaches the spring is a planar spring comprising a first end at the housing and a second end at the stiffeners plate and facilitating a change in distance between the stiffener plate and the housing based on a force applied to the substrate (see Figs. 3-6, deflectors 34, touch sensitive display 118 (support), base 302 that is part of the housing 202, a distance D, para. [0024]-[0027] and para. The deflectors 304 are generally resilient rectangular strips in the form of flat springs that are contoured, for example, by bending, forming, and the like. Each deflector 304 comprises a first end 306 coupled to the base 302 and a second end 308 coupled to the touch-sensitive display 118. During use, one or more deflectors 304 move or flex from a first, relaxed position in FIG. 4 to a second, loaded position in FIG. 5).
Camp and Pemberton-Pigott are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp with Pemberton-Pigott’s teachings providing a spring facilitating a change in distance between the stiffener plate and the housing based on a force applied, since it would been obvious to try from different structure known in the art that will deform based on applied pressure, yielding predictable results.
Camp and Pemberton-Pigott do not explicitly teach the spring is a planar spring being S- shaped between the first end and the second end.
However, Nagasaki teaches the spring is a planar spring being S- shaped between the first end and the second end.. (see Fig. 1, elastic support member 40, Fig. 4, para. [0030], para. [0037], para. [0040]-[0044]. As illustrated in the bottom view of FIG. 4, edges of the elastic support members 40 include strip-like portions 42a and 42b edge, which are bent into a U-shape and an S-shape in a plan view to constitute spring portions 44a and 44b, respectively. The spring portions 44a and 44b of the elastic support member 40 are deformed primarily by displacement of the display substrate 10 in its thickness direction (i.e., in the Z direction) and function as leaf springs (torsion bars) for elastically supporting the display substrate 10).
Camp, Pemberton-Pigott and Nagasaki are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp and Pemberton-Pigott with Nagasaki’s teachings providing a planar spring with 180-dregree turn, since it would have reduced adverse effects due to vibrations and thus improving reliability (Nagasaki para. [0044]). Moreover, it would have been obvious to try from a finite number of planar springs known in the art that would have yield the same predictable result of allowing of changing distance based on a pressure.

Claims 20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 20180081483 A1) in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1)further in view of Schediwy (US 20140002113 A1).

Regarding Claim 20, Camp, Pemberton-Pigott and Nagasaki teach the electronic device of claim 19.
Camp further teaches wherein the spring comprises a bias portion configured to bear against the stiffener plate (see Figs. 6-7 and para. [0064]-[0065]. In the illustrated embodiment, each suspension element 608 includes apertures or cutouts 610 that create a flexure 612.  Each flexure is a structure that is configured to elastically deform in response to an applied force.  For example, each flexure can be a flexible member, beam, armature or other similar element that is configured to flex or bend in response to the applied force).
Pemberton-Pigott further teaches the spring is a planar spring (see Figs. 3-6, deflectors 34, para. [0025]. The deflectors 304 are generally resilient rectangular strips in the form of flat springs that are contoured, for example, by bending, forming, and the like).
Camp, Pemberton-Pigott and Nagasaki are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Pemberton-Pigott and Nagasaki with Pemberton-Pigott’s teachings providing a planar spring, since it would been obvious to try from different springs know in the art that would have yield the same predictable result of moving based on applied force.
Camp, Pemberton-Pigott and Nagasaki does not explicitly teach first and second fastening portions coupled to the housing and the bias portion located between the first and second fastening portions.
However, Schediwy teaches first and second fastening portions and the bias portion is located between the first and second fastening portions (see annotated Fig. 6 below and para. [0079])

    PNG
    media_image1.png
    458
    576
    media_image1.png
    Greyscale

Camp, Pemberton-Pigott, Nagasaki and Schediwy are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Pemberton-Pigott, Nagasaki with Schediwy’s teachings, since it would have provided an alternate form of securely coupling the spring elements while allowing desired force-displacement of the springs. 

Regarding Claim 23, Camp, Pemberton-Pigott, Nagasaki and Schediwy teach the electronic device of claim 20.
Schediwy further teaches wherein the bias portion is wider than connections between the bias portion and the first and second fastening portions, respectively (see annotated Fig. 6 below. As depicted in annotated figure 6 the bias portion of the spring element 614 is wider that the connection portions proximate the first and second attachment elements).

    PNG
    media_image2.png
    460
    583
    media_image2.png
    Greyscale

Camp, Pemberton-Pigott, Nagasaki and Schediwy are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Pemberton-Pigott, Nagasaki and Schediwy with Schediwy’s spring configuration, since it would have provided a configuration with a desired force-displacement function and maximum displacement distance of the spring (Schediwy, para. [0079]).

Regarding Claim 25, Camp, Pemberton-Pigott, Nagasaki and Schediwy teach the electronic device of claim 20.
 	Schediwy further teaches wherein each of the first and second fastening portions is aligned with a respective edge of the stiffening plate, the edges adjacent and perpendicular to each other (see annotated Fig. 6 above and para. [0079]. As depicted in annotated figure 6 the first and second attachment elements at located at edges that are adjacent and perpendicular to each other).
Camp, Pemberton-Pigott, Nagasaki and Schediwy are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp Pemberton-Pigott, Nagasaki with Schediwy’s teachings, since it would have provided an alternate form of securely coupling the spring elements while allowing desired force-displacement of the springs. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Camp  (US 20180081483 A1), in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1), in view of Patel (US 20160091972 A1),further in view of Lee (US 20200167122 A1).

Regarding Claim 26, Camp, Pemberton-Pigott and Nagasaki teach the electronic device of claim 19.
Camp further teaches an actuator configured to generate haptic output (see Fig. 7, haptic output devices 710, 712, and para. [0074]. The haptic output devices 710 are piezoelectric transducers that include a piezoelectric material that converts an electrical signal into motion or vibrations.  The haptic output devices 712 can be inertia drive actuators)
Camp, Pemberton-Pigott and Nagasaki do not explicitly teach a self-clinching nut mounted to the circuit board, and a fastener coupling the actuator to the self-clinching nut.
However, Patel teaches a fastener that secures the actuator to the circuit board (see para. [0055]-[0056] Actuator 44 is securely mechanically attached to board 46 by a pair of screws 54. This secure mechanical interconnection between actuator 44 and board 46 results in vibrational, lateral, or other movement by actuator 44 being efficiently transferred to force assembly 42 and then to touch assembly 43 through actuator 44 and attraction plate 45 which is securely fastened to force assembly 42 by a pair of pins 55 shown in FIG. 10. This secure interconnection ensures that a user may benefit from more precise haptic feedback as described herein).
Camp, Pemberton-Pigott, Nagasaki and Patel are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Pemberton-Pigott and Nagasaki with Patel’s teachings of providing a fastener that secures the actuator to the circuit board, since it would have provided a secure interconnection that would have ensured that a user benefit from more precise haptic feedback (Patel, para. [0056]).
Camp, Pemberton-Pigott, Nagasaki and Patel do not explicitly teach a self-clinching nut mounted to the circuit board and the fastener coupling to the self-clinching nut.
However, Lee teaches a self-clinching nut mounted to the circuit board and the fastener coupling to the self-clinching nut (see para. [0111]-[0112] and para. [0120]. A screw 320 and a nut 330 may be provided in the extension part 612.  The sound generating device 200 may be coupled to a supporting member 300 by the screw 320 using the nut 330 fixed to the supporting member 300.  The nut 330 may be, for example, a self-clinching nut.  An example of the self-clinching nut may include PEM.RTM.  nut, and the present embodiment is not limited thereto). 
Camp, Pemberton-Pigott, Nagasaki, Patel and Lee are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Pemberton-Pigott, Nagasaki and Patel with Lee’s teachings of providing self-clinching nut, since it would have been obvious to try from different fasteners known in the art that would have yield the same predictable result of connecting components.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 20180081483 A1), in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1), further in view of Schooley (US 20190324574 A1).

Regarding Claim 27, Camp, Pemberton-Pigott and Nagasaki teach the electronic device of claim 19.
Camp do not explicitly teach a first grounding element that electrically connects the stiffener plate and the housing to each other.
However, Schooley teaches a first grounding element that electrically connects the stiffener plate and the housing to each other (see para. [0039] and Fig. 3. The housing 26 includes a metal sidewall that is grounded in device 10.  Path(s) 56 and conductive contact structure 58 (e.g., an electrical terminal such as a metal contact pad or other contact) can be formed in cover 12 so that path 56 (and thereby material 46) is shorted to the metal sidewall of housing 26 when device 10 is received within cover 12 as shown in FIG. 3.  Grounding structures in cover 12 such as ground contact 60 (e.g., a pad, an elongated ring-shaped line or other elongated contact structures, etc.) may also be used to short (ohmically connect) conductive material 46 to a chassis ground formed from portions of a metal rear housing wall in housing 26 or other conductive structures in device 10).
Camp, Pemberton-Pigott, Nagasaki and Schooley are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Pemberton-Pigott, Nagasaki with Schooley’s teachings, since it would have aided in reducing interference and thus improving the sensors functionality.

Regarding Claim 28, Camp, Pemberton-Pigott, Nagasaki and Schooley teach the electronic device of claim 27.
Schooley further teaches the grounding element has elongated ring-shaped line or other elongated contact structures (see para. [0039]) 
Camp, Pemberton-Pigott, Nagasaki and Schooley are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Pemberton-Pigott and Nagasaki with Schooley’s teachings, since it would have aided in reducing interference and thus improving the sensors functionality
Camp, Pemberton-Pigott, Nagasaki and Schooley do not explicitly teach wherein the further grounding element has a spiral shape.
However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the shape of the grounding element disclosed by Schooley to include an spiral shape as been obvious to try from different shapes known in the art that would have yield the same predictable result of providing a contact to ground. Moreover, such a modification would have involved a mere change in the shape of a component and a change in shape is generally recognized as being within the level of ordinary skill in the art. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 20180081483 A1), in view of Pemberton-Pigott (US 20110291947 A1), in view of Nagasaki (US 20200301186 A1), in view of Schooley (US 20190324574 A1), further in view of Shah (US 20190041903 A1).

Regarding Claim 29, Camp, Pemberton-Pigott, Nagasaki and Schooley teach the electronic device of claim 27.
Camp, Pemberton-Pigott, Nagasaki and Schooley do not explicitly teach a second grounding element that electrically connects the stiffener plate and the circuit board to each other.
However Shah teaches second grounding element that electrically connects the stiffener plate and the circuit board to each other (see Fig. 3, grounding tab 364 and para. [0037] The structural stiffener 304 and the attachment brackets 340, 342 are rigidly bonded to the PCB 318 with epoxy.  Each of the structural stiffener 304 and the attachment brackets 340, 342 may also be grounded to the PCB 318 via grounding tabs (e.g., grounding tab 364)).
Camp, Pemberton-Pigott, Nagasaki, Schooley and Shah are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the trackpad disclosed by Camp, Pemberton-Pigott, Nagasaki and Schooley with Shah’s teachings of providing a grounding element, since it would have further aided in shielding the electronic components therefore improving electrostatic discharge. 

Allowable Subject Matter
Claims 12-13, 21-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/1/2022